DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of March 7, 2022.  The Information Disclosure Statements with filing dates of January 3, 2022, and May 16, 2022 (two statements), have been acknowledged.  Applicant’s arguments have been considered.

Priority:  11/11/2013
Status of Claims:  Claims 1 – 20 are pending.  Claims 1 – 3, 5, 7 – 12, 14, 15 and 17 have been AMENDED.
Status of Office Action:  FINAL

Claim Objections
Claims 1, 8 and 15 are objected to, based upon a minor informality, as containing an improper article.  Claims 1, 8 and 15 (as amended) contain a descriptor of: an vehicle (e.g., see Claim 1, line 3.)  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite.  Claims 1, 8 and 15 include in-part a limitation of: the position relative to … … (e.g., see Claim 1, line 7.)  There is insufficient antecedent basis for this term in the claim.  Claims 2 – 7, 9 – 14 and 16 – 20 are rejected on the basis of dependency.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method for obtaining instruction data, capturing a damage image of a damaged portion of a vehicle, generating a graphical visual aid, displaying a view of the vehicle and the graphical visual aid, capturing an image of the entire vehicle, transmitting the damage image and the vehicle image, receiving information generated based on the damage image, receiving input data, and displaying information.  The limitations of obtaining instruction data, capturing an image, generating, transmitting, receiving and displaying information, under its broadest reasonable interpretation, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
  The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a mobile computing device to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 66 – 76, additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2 – 7 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 7 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with obtaining instruction data, capturing an image, generating, transmitting, receiving and displaying information is not an inventive concept.
Independent system Claim 8, and independent product Claim 15, are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 8 and 15 are substantially similar to process Claim 1. 
Claims 9 – 14 dependent from Claim 8, and Claims 16 – 20 dependent from Claim 15, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 9 – 14 and 16 – 20 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with obtaining instruction data, capturing an image, generating, transmitting, receiving and displaying information is not an inventive concept.
Therefore, Claims 1 – 20 are rejected under 35 U.S.C. 101.  Claims 1 – 20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed March 7, 2022, have been fully considered but found not persuasive.
The Amendments to the claims have been entered.
Applicant has amended independent Claims 1, 8 and 15 to overcome the 35 U.S.C. 112(b) rejection relative to an “indication of a perspective view”, with adjustment of the subject language.  The previous 35 U.S.C. 112(b) rejection of Claims 1, 8 and 15, along with claims dependent from Claims 1, 8 and 15, relative to limitations of an “indication of a perspective view”, has been withdrawn.
Applicant has amended independent Claims 1, 8 and 15 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, obtaining data, capturing a damage image, transmitting, receiving and displaying information, remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s contention that the claims are not directed to an abstract idea in that there is an improvement in the functioning of computing devices, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.  Additionally, while association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology also does not demonstrate patent eligibility.
Applicant’s reference to Example 42 of the 2019 Revised Patent Subject Matter Eligibility Guidance is unpersuasive because Example 42 is both illustrative (as to a theme) and hypothetical.  Again, while association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed tech ology does not demonstrate patent eligibility.  Additionally, the instant claims provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.   
Applicant’s citation of Berkheimer is unpersuasive because the 35 U.S.C. 101 rejection is not founded upon the grounds of being well understood, routine and conventional. 
Claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 8 and 15, along with claims dependent from 1, 8 and 15, remain directed to an abstract idea (i.e., certain methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1 – 20.
Applicant has amended independent Claims 1, 8 and 15 to overcome the 35 U.S.C. 103 rejection previously made.  In consideration of presentation of the amended claims and Applicant’s arguments, Applicant’s arguments are found persuasive, and the previous 35 U.S.C. 103 rejection of Claims 1, 8 and 15, along with claims dependent from Claims 1, 8 and 15 has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Strange et al., U.S. 2013/0297353 generally identifies alignment view of a screen during capturing of an image, inclusive of accident and property damage images, instructions presented on a mobile device and image capture by the mobile device of damage to an item, generation of instructions and visual aids particular to image capture of an item, the item being displayed on the mobile device, image capture of an item subject to positioning, quality parameters and thresholds, image transmission by the mobile device, information received by the mobile device, and display of information regarding processing and completion of actions regarding information associated with the item; Sieger et al., U.S. 2015/0029346 generally identifies obtaining information with framing and positioning inclusive of a graphical visual aid, relative to a damaged portion of a vehicle; and Bekiares et al., U.S. 2013/0100306 generally identifies image capture, instructions and prompts to an image capture device, and transmissions and receipt of information. 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        July 12, 2022